ACCEPTED
                                                                                            05-14-00517-CR
                                                                                 FIFTH COURT OF APPEALS
                                                                                            DALLAS, TEXAS
                                                                                       10/6/2015 3:25:38 PM
                                                                                                 LISA MATZ
                                                                                                     CLERK

                                NO. 05-14-00517-CR

ARIANNA LINDSAY                            §          IN THE COURT OF   APPEALS
                                                                     FILED  IN
                                                               5th COURT OF APPEALS
vs.                                        §            FOR THE FIFTH   DISTRICT
                                                                   DALLAS, TEXAS
THE STATE OF TEXAS                         §                     10/6/2015
                                                            OF TEXAS    AT3:25:38
                                                                            DALLASPM
                                                                        LISA MATZ
                                                                          Clerk

    STATE’S SECOND MOTION FOR EXTENSION OF TIME TO FILE
                           BRIEF

TO THE HONORABLE JUDGES OF SAID COURT:

      THE STATE OF TEXAS, by and through the Criminal District Attorney of

Dallas County, respectfully requests that the time for filing the State’s brief be

extended from April 29, 2015 to October 6, 2015. See TEX. R. APP. P. 38.6(d). In

support of this motion, the State would show the following:

      Appellant entered a plea of guilty the offense of causing serious bodily injury to

a child. After a punishment hearing, the trial court sentenced appellant to eighteen

years’ imprisonment. Judgment was entered on April 3, 2014. Appellant’s brief was

originally due on October 29, 2014. After requesting and receiving two extensions,

Appellant’s brief was ultimately filed on February 28, 2015. After requesting and

receiving one thirty-day extension, the State’s brief was due, under Rule 38.6(b) of the

Texas Rules of Appellate Procedure, on April 29, 2015. This case will be submitted to

the Court on November 4, 2015.

      Good cause justifies the granting of this extension. Due to this attorney’s

existing docket, the State requests an extension of time from April 29, 2015 until
October 6, 2015, in which to file its brief. Counsel has prepared the State’s brief in

this case as expeditiously as possible without sacrificing quality and tenders the brief

for filing with this motion.

      WHEREFORE, PREMISES CONSIDERED, the State respectfully requests that

the time for filing its brief be extended until October 6, 2015.

                                                            Respectfully submitted,




Susan Hawk                                         Laura Anne Coats
Criminal District Attorney                         Assistant District Attorney
Dallas County                                      State Bar No. 00790476
                                                   Frank Crowley Courts Building
                                                   133 N. Riverfront Blvd.,LB19
                                                   Dallas, Texas 75207-4399
                                                   (214) 653-3625
                                                   (214) 653-3643 fax
                                               LAURA.COATS@dallascounty.org

                          CERTIFICATE OF SERVICE

      I hereby certify that a true copy of the foregoing was served on Riann C.
Moore, Counsel for Appellant, Dallas County Public Defender’s Office by email
pursuant to the efiling system on at Riann.Moore@dallascounty.org, on October 6,
2015.




                                                            Laura Anne Coats
                 CERTIFICATE OF WORD COMPLAINCE

     I hereby certify that the foregoing motion is 393 words in length according to
Microsoft Word, which was used to prepare the brief. See Tex. R. App. P. 73.3; Tex.
R. App. P. 73.1(f).



                                      __________________________________
                                      LAURA ANNE COATS